Title: To James Madison from John Armstrong, Jr., 7 July 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 7 July 1808.

Conceiving the moment of Joseph’s accession to the crown of Spain to be one which might be favorably employed in Settling our long pending controversy with that crown, I hastened to address a Note, the copy of which is enclosed, to his Minister of foreign Relations.  To this I received the answer of that Minister on the 8th. instant, a copy of which is also transmitted.  With very high consideration, I have the honor to be, Sir, your most obedient & very humble servant

John Armstrong

